     Case 4:20-cv-02078-MWB Document 31-3 Filed 11/10/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



DONALD J. TRUMP FOR PRESIDENT,
INC.; et. al,

                         Plaintiffs,
                                           No. 4:20-cv-02078-MWB
      v.

KATHY BOOCKVAR, in her capacity as
Secretary of the Commonwealth of
Pennsylvania; et. al,

                        Defendants.


               DECLARATION OF KENNETH L. HUSTON




                                       1
        Case 4:20-cv-02078-MWB Document 31-3 Filed 11/10/20 Page 2 of 5




       Pursuant to 28 U.S.C. § 1746, I, Kenneth L. Huston, hereby declare as follows:

       1.      I have personal knowledge of the matters stated herein and would testify to the

same if called as a witness in Court.

       2.      I am over eighteen years of age and am otherwise competent to testify.

       3.      I am the President of the National Association for the Advancement of Colored

People Pennsylvania State Conference (“NAACP-PSC”). I have held this position since October

of 2019.

       4.      NAACP-PSC is a nonpartisan organization operating in Pennsylvania and is

affiliated with the NAACP operating across the United States.

       5.      NAACP-PSC has approximately 10,000 members in 44 branches across

Pennsylvania. Most of those members are eligible to vote in Pennsylvania.

       6.      Philadelphia resident Mary Grice is a NAACP-PSC member.

       7.      Among other organizational missions, the NAACP-PSC Political Action

Committee is dedicated to ensuring that all eligible Pennsylvania citizens are given a full and

equal opportunity to exercise their fundamental right to vote.

       8.      In furtherance of these purposes, NAACP-PSC conducts voter registration,

education, and turnout efforts. NAACP-PSC also has been involved in voting rights litigation in

the Commonwealth and has sought to prevent efforts to suppress or disenfranchise African

American voters. NAACP-PSC works in the areas of voter registration, voter education, get-out-

the-vote efforts, and grassroots mobilization around voting rights.

       9.      With respect to the 2020 election, NAACP-PSC’s voter outreach efforts have

included providing education to voters on how to cast mail-in and absentee ballots. Specifically,

in preparation for the November 3 election, NAACP-PSC’s work has included educating voters




                                                 2
        Case 4:20-cv-02078-MWB Document 31-3 Filed 11/10/20 Page 3 of 5




about recent changes to Pennsylvania election procedures and informing its members and

members of the public about the signature requirement for the declarations accompanying mail-

in ballots, as well as educating voters about correcting minor mistakes on mail-in ballots.

NAACP-PSC also worked to educate voters about the options for voting in person on Election

Day by spoiling a mail ballot at the polling place, and for voting by provisional ballot under

certain circumstances, such as when a voter never received their mail ballot or if voters were

concerned that their mail ballot might not be timely received by their local board of elections.

       10.     NAACP-PSC has launched a get out the vote campaign called “Wake Up Black

Vote” for the 2020 election cycle. One of the three key components of the campaign included

providing accurate information regarding mail-in ballots to NAACP-PSC’s membership and the

rest of the public. As part of that campaign, NAACP-PSC developed a website,

www.wakeupblackvote.com, that directs voters to the Pennsylvania Department of State that

provides information about how to request and cast a mail-in or absentee ballot. The website

also links to the Pennsylvania Department of State’s mail-in and absentee ballot tracker.

       11.     NAACP-PSC has developed materials and worked with local NAACP branches to

educate its members and the public about the availability and location of mail ballot drop boxes

in counties where they are available. NAACP-PSC has developed messaging and materials

regarding mail ballot drop box locations in particular counties.

       12.     NAACP-PSC conducted a phone banking program for the November 2020

election. As part of the program, NAACP-PSC has been reaching out to voters to encourage the

use of mail-in and absentee voting and to educate the public about the voting process and, where

necessary, assist voters, including those whose absentee ballots were rejected. NAACP-PSC’s

multi-week phone banking program began on or around October 2, 2020.




                                                 3
        Case 4:20-cv-02078-MWB Document 31-3 Filed 11/10/20 Page 4 of 5




        13.     Many of the NAACP-PSC’s members, including Ms. Grice, cast mail or absentee

ballots that were rejected, and then subsequently cured by voting another mail or absentee ballot

or by voting in person on Election Day via provisional ballot. Ms. Grice cured by obtaining and

casting a mail ballot.

        14.     NAACP-PSC’s members include many voters such as Ms. Grice who are at risk

of disenfranchisement in this election if mail-in or provisional ballots cast by qualified electors

are discarded because they were notified of an issue with their mail ballot.

        15.     NAACP-PSC has an interest in preventing the disenfranchisement of eligible

voters who properly cast mail-in ballots, including its members and voters it may have assisted in

navigating the mail-in voting process.

        16.     Discarding lawfully cast mail-in ballots cast by qualified electors, including mail-

in ballots accompanied by signed declarations would effectively disenfranchise African-

American voters who cast such ballots, would harm NAACP-PSC’s mission of preventing such

disenfranchisement and is substantially likely to harm individual NAACP-PSC members who

cast mail-in ballots.

        17.     Discarding lawfully cast mail-in ballots would also undermine NAACP-PSC’s

voter advocacy efforts by leading some voters to believe that voting is pointless because their

ballots will not be counted. This sense of futility will likely depress turnout in the future and

make it more difficult for NAACP-PSC to carry out its mission of encouraging African-

American individuals to register to vote, to vote, and to help protect others’ right to vote.

        18.     Moreover, discarding lawfully cast mail-in and absentee ballots will force

NAACP-PSC to dedicate additional resources to voter education efforts, at the expense of other

organizational priorities. The news that county boards of elections are rejecting valid mail-in




                                                  4
      Case 4:20-cv-02078-MWB Document 31-3 Filed 11/10/20 Page 5 of 5




ballots will likely contribute to more voters asking NAACP-PSC staff questions about whether

their ballots will count and how (if at all) they can cure these errors. These questions will result

in NAACP-PSC staff spending additional time and resources responding that could have been

dedicated to other efforts.

        19.    Moreover, the rejection of Pennsylvania voters' mail-in and absentee ballots

will force NAACP-PSC, in an effort to promote the effective enfranchisement of African­

American individuals, to dedicate a larger share of its limited sources to voter education efforts,

to ensure that voters cast mail-in ballots that cannot be challenged or rejected on the basis of

minor errors. Because NAACP-PSC's resources are limited, those efforts will necessarily come

at the expense of, for example, voter registration and other efforts.


       I declare under penalty of perjury that the foregoing is true and correct.




                  this/_!!__ day of November, 2020 in
                                 _
                                                        {Jtr�             4,         Pennsylvania.




                                                  5
